UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 22, 2014 XOMACORPORATION (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) 0-14710 52-2154066 (Commission File Number) (IRS Employer Identification No.) 2910 Seventh Street, Berkeley, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (510) 204-7200 Notapplicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the SecuritiesAct (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. The Company, pursuant to the approval of its stockholders on May 22, 2014, amended its Certificate of Incorporation to increase the number of authorized shares of its common stock, par value $0.0075 per share, by an additional 138,666,666 to 277,333,332 shares. The preceding is qualified in its entirety by reference to the Company’s Certificate of Amendment of Certificate of Incorporation, which is attached hereto as Exhibit 3.1 and is incorporated herein by reference. Item 5.07 Submissionof Matters to aVoteofSecurity Holders. (a) The Company’s 2014 annual meeting of stockholders was held on May 22, 2014. (b) The Company’s independent inspector of elections reported the following final voting results for the matters voted on by the stockholders as set forth below: 1. The nominees for election to the Board of Directors were elected, each for a one-year term, based upon the following votes: Name Votes For Votes Withheld Broker Non-Votes John Varian Patrick J. Scannon, M.D., Ph.D. W. Denman Van Ness William K. Bowes, Jr. Peter Barton Hutt Joseph M. Limber Kelvin Neu, M.D. Timothy P. Walbert Jack L. Wyszomierski 2. The proposal to ratify the appointment of the Company’s auditors: Votes for Votes against Abstentions Broker non-votes 0 3. The proposal to approve an amendment to the Company’s Certificate of Incorporation: Votes for Votes against Abstentions Broker non-votes 0 4. The proposal to approve an amendment to the Company’s Amended and Restated 2010 Long Term Incentive and Stock Award Plan: Votes for Votes against Abstentions Broker non-votes 5. The proposal to approve, on an advisory basis, the compensation of the Company's Named Executive Officers was approved based upon the following vote: Votes for Votes against Abstentions Broker non-votes Item 9.01 Financial StatementsandExhibits. Certificate of Amendment to the Amended Certificate of Incorporation of XOMA Corporation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 28, 2014 XOMA CORPORATION By: /s/ Fred Kurland Fred Kurland Vice President, Finance, Chief Financial Officer and Secretary EXHIBITINDEX Number Description Certificate of Amendment to the Amended Certificate of Incorporation of XOMA Corporation.
